Citation Nr: 1726493	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-00 284	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar disc disease with lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for right knee strain.

3.  Entitlement to a rating in excess of 10 percent for left knee strain.

4. Entitlement to a total rating based on individual unemployability due to service-connected disability TDIU) prior to May 21, 2012.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 until his retirement in January 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) (that denied increased ratings for the low back and bilateral knee disabilities) and a May 2009 rating decision by the St. Petersburg, Florida RO (that denied a TDIU rating).  In January 2012, February 2014 and December 2016 these matters were remanded for additional development.  The case is in the jurisdiction of the Nashville  RO.

The issue of entitlement to a temporary total rating for convalescence following hospitalization in July 2015 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout, the Veteran's low back disability has been manifested by forward flexion to at least 70 degrees; the spine is not ankylosed; separately ratable neurological manifestations other than bilateral lower extremity radiculopathy are not shown; incapacitating episodes of disc disease are not shown.

2.  The Veteran's right knee strain is manifested by full extension and flexion to at least 60 degrees; subluxation and/or instability are not shown.

3.  The Veteran's left knee strain is manifested by full extension and flexion to at least 60 degrees; subluxation and/or instability are not shown.

4.  Prior to May 21, 2012, throughout from June 23, 2008, the Veteran's service connection disabilities of posttraumatic stress disorder (PTSD)(rated 50 percent); hypertension; lumbar disc disease with lumbosacral strain; erectile dysfunction; right lower extremity radiculopathy; right knee strain; left knee strain; left lower extremity radiculopathy; hemorrhoids,; tinea; hepatitis B; and G6DP insufficiency, were rated 80 percent, combined, and were shown to be of such nature and severity as to have prevented him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for lumbar disc disease with lumbosacral strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5242, 5243 (2016).

2.  A rating in excess of 10 percent for right knee strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (2016).

3.  A rating in excess of 10 percent for left knee strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (2016).

4.  The schedular criteria for a TDIU rating were met from June 23, 2008, and a TDIU rating is warranted from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in October 2006 and September 2008.
The Veteran's VA medical records have been secured.  Statements from private medical providers are associated with the record.  He was afforded VA examinations to assess his low back and bilateral knee disabilities.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's claim for increased ratings for his low back and bilateral knee disabilities was received in September 2006.

On October 2006 VA joints examination, the Veteran stated his low back symptoms were worse and that he had constant pain; he said that he had related bowel and bladder incontinence.  He also stated that he missed work due to his low back and knee problems.  Examination of the low back found no postural abnormalities or fixed deformities.  There was tenderness to palpation across the lower lumbar spine.  Forward flexion was to 90 degrees; extension was to 20 degrees; lateral bending was to 20 degrees bilaterally; and rotation was to 30 degrees bilaterally.  There was pain only with extension.  There were no muscle spasms, and there was no guarding of movement.  The Veteran had normal posture and gait, and his spine curvature appeared normal. There was no noted weakness.  Neurological examination found normal motor and sensory examinations, and no atrophy.  Muscle tone and strength were normal.  He had 2+ bilateral knee jerk and absent ankle jerks.  Lasegue's sign was negative bilaterally.  On repetition range of motion testing, there was no further limitation due to pain, fatigue, weakness or instability.  

Examination of the knees found no swelling or redness.  There was tenderness to palpation of the right knee.  Range of motion of the right knee was 0-125 and 0-130 on the left.  There was pain with motion in each knee.  There was no additional limitation on repetition of motion due to pain, fatigue, weakness or instability.  Drawer and McMurray's tests were negative bilaterally.  The collateral ligaments were stable to varus/valgus stress bilaterally.  There was crepitus in the right knee but not the left knee.  The Veteran's gait was normal.  The diagnoses were lumbar disc disease and bilateral knee strain.  

In June 2008, a VA physician stated that the Veteran was experiencing increasing stress due to his job environment and an increase in his anxiety and depression.  She advised him to stay off work until his next appointment, which was scheduled for July 2008.  In August 2008, she noted that she had been treating the Veteran since June 2008, and that he had voiced several episodes of what she would consider a "hostile work environment."  She stated that it would be appropriate for the Veteran to remain on leave until his next scheduled appointment in October 2008.

VA outpatient treatment records show that in October 2007 the Veteran complained of chronic low back pain that was worsening over the last few months.  It was noted that he had been transferred to another job and had to drive 150 miles daily, which seemed to make his back pain more intense; he also said he was incontinent of bowel and bladder at times.  In April 2008 he complained of bilateral knee pain.  Examination found no localized tenderness, and no suprapatellar swelling or effusion.  The ligaments appeared to be intact.  Straight leg raising was tight on both sides.  He had difficulty rising from a chair due to low back discomfort.  In June 2008, he spent the session venting anger about his work situation.  He stated that he had uncovered unethical practices at work and was reassigned because he would not cover it up.  In July 2008, he complained of low back and bilateral knee pain; he reported having bowel and bladder incontinence for two years at a frequency "too numerous to count."

In August 2008 the Veteran was seen by A. Fider, M.D., a private psychiatrist,.  It was noted that he had been forced to file for a leave of absence since June 2008 due to work stress and a hostile work environment.  The diagnoses were acute stress disorder, rule out PTSD and major depressive disorder.  The assessment was that the Veteran could not work, could not handle his job and that he was not able to keep his job due to work stress and a hostile environment created by is supervisors and other subordinate employees.  His prognosis was guarded.

On September 2008 VA genitourinary examination, it was noted that the Veteran was unemployed, reportedly due to hypertension and dizziness.  

The Veteran filed a formal claim for a TDIU rating in September 2008.  He reported work experience as a retail store manager and that he had last worked in June 2008.  He noted that he had completed three years of high school.

An October 2008 leave and earnings statement shows that the Veteran had used 184 hours of annual leave and 228 hours of sick leave that year.  

In November 2008, the Veteran's supervisor wrote that the Veteran was out on medical documentation and had last worked in June 2008.

In December 2008, Dr. Fider wrote that he was treating the Veteran for severe depression and severe PTSD.  He indicated that the Veteran was unable to work and was unemployable.

In May 2009, a private psychologist examined the Veteran and diagnosed PTSD and major depression.  He stated that the Veteran demonstrated marginal vocational adjustment with markedly impaired psycho-social impairments.  He noted that the Veteran's profound retreat from adaptable social and industrial functioning correlated with a generalized psychological decompensation.

On May 2012 VA back examination, the Veteran denied having any flare-ups.  Examination found forward flexion was to 80 degrees; extension to 20 degrees; lateral flexion to 25 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  All movements were painful.  He was able to perform repetitive use testing with no additional limitation of motion.  His functional loss was noted to be less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  There was no weakened movement, excess fatigability, swelling, deformity, incoordination, atrophy, guarding or muscle spasm.  There was tenderness to palpation.  It was noted that the low back disability impacted on his ability to work as he had pain with prolonged walking/standing.

On May 2012 VA knee examination, the Veteran denied flare-ups.  Range of motion of each knee was 0-110 degrees, with no objective evidence of pain.  He was able to perform repetitive use testing with no additional limitation of motion.  His functional loss was manifested by less movement than normal in each knee.  There was no weakened movement, pain on movement, excess fatigability, swelling, deformity, atrophy, or instability.  There was no tenderness or pain to palpation.  Muscle strength testing was 5/5 bilaterally.  Joint stability tests were normal bilaterally.  There was no evidence of recurrent patellar subluxation or dislocation.  The diagnosis was bilateral knee degenerative joint disease.  The examiner stated that the Veteran's knee conditions did not impact on his ability to work.

VA outpatient treatment records show that in July 2012, the Veteran complained of low back pain, rated 6-9/10.  He denied bowel or bladder problems.  Examination found decreased range of motion with pain.  In March 2014 and March 2015, he again denied bowel or bladder incontinence.  

The Veteran was hospitalized in a private facility in July 2015 and underwent a laminectomy and discectomy.  The diagnoses were progressive and medically refractory lumbago and lumbar radiculopathy and multi-level lumbar degenerative disc disease, herniated nucleus pulposus and spondylosis.

On March 2017 VA back examination, the Veteran denied flare-ups.  Examination found forward flexion to 70 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  There was pain with all motion.  There was tenderness to palpation around a surgical scar.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5 throughout.  There was no muscle atrophy, and no ankylosis.  The diagnosis was degenerative arthritis of the spine.  The examiner noted that the Veteran was unable to perform duties requiring repetitive bending, stooping or lifting.

On March 2017 VA knee examination, the Veteran stated that his knees hurt.  He denied having any knee surgery.  Examination found that range of motion of each knee was 0-60 degrees.  No pain was noted, to include on weight-bearing.  There was anterior tenderness to palpation of each knee.  There was no evidence of crepitus in either knee.  Muscle strength testing was 5/5 bilaterally.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability in either knee.  There was no history of recurrent effusion.  Joint stability tests were normal in each knee.  The diagnoses were bilateral knee strain and bilateral arthritis.  The examiner stated that the Veteran was unable to perform duties requiring repetitive squatting, kneeling or crawling.  Stair climbing and descending were limited to one flight at a time, and walking or standing was limited to six hours a day.  

In March 2017, the VA examiner who conducted the low back and knee examinations that month responded to questions posed in the Board's December 2016 remand.  He stated that premature fatigability of the knees was not present.  He noted that the Veteran did not have muscles spasms or guarding severe enough to result in an abnormal gait.  He also stated that the Veteran had intervertebral disc syndrome, and had not been placed on bed rest in the previous 12 months. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Lumbar spine 

The Veteran's service connected low back disability encompasses disc disease, and may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on incapacitating episodes of Intervertebral Disc Syndrome (Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires that forward flexion of the thoracolumbar spine be limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or, the combined range of thoracolumbar spine motion is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Notes following provide:  That any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

[The Veteran has established service connection for right and left lower extremity radiculopathy (as a neurological manifestation of his low back disability), which are separately rated, and those ratings are not at issue herein.]  

To warrant the next higher (40 percent) rating for thoracolumbar spine disability, the evidence must show either forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).]  Since all VA examinations of record show that the Veteran has retained lumbar spine motion, the thoracolumbar spine is not immobile, and not ankylosed.  Furthermore, forward flexion has been to at least 60 degrees throughout.  Accordingly, a rating in excess of 20 percent for orthopedic manifestations is not warranted.  

The Veteran has provided conflicting information regarding bowel or bladder impairment.  Although he reported bowel and/or bladder incontinence on VA examination in October 2006 and at outpatient clinic visits in 2007 and 2008, he has subsequently denied having any such problems (and no examiner has noted that neurological  manifestations include bowel or bladder disturbances) .  Therefore, further separate ratings (for neurological manifestations other of both lower extremities) are not warranted.  

The Veteran's low back disability may alternatively be rated based on incapacitating episodes.  However, there is no indication that he was ever placed on bed rest for his low back disability.  Following the most recent VA examination in March 2017, the examiner specifically noted that bed rest had not been prescribed.  Accordingly rating based on incapacitating episodes is not warranted.  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for the Veteran's low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.


	Knee strain

A 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees,.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; a 10 percent rating when extension is limited at 10 degrees; and a 0 percent rating when extension is limited at 5 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded VA examinations to assess his knee disabilities on three occasions during the course of this appeal.  To warrant a 20 percent rating, the evidence must show flexion limited to 30 degrees or extension limited at 15 degrees (or flexion limited to 45 degrees and extension limited at 10.  The October 2006, May 2012 and March 2017 examinations, each, found full extension (to 0 degrees) and flexion limited to no less than 60 degrees.  Such findings do not support a rating in excess of 10 percent for either knee based on limitation of motion.  

Furthermore, subluxation or instability of either knee is not shown.  Although the Veteran has stated that his legs give out, on examinations tests for instability were normal.  Thus, a separate rating for such impairment is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's bilateral patellofemoral syndrome.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  No VA examination found additional limitation of motion following repetitive motion.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is contemplated by the ratings assigned for the low back and each knee.

The symptoms and related functional impairment the Veteran describes in his own reports do not meet the schedular criteria for a rating in excess of 10 percent for either knee.  Accordingly, the Board finds that a schedular rating in excess of 10 percent for either knee is not warranted.

Entitlement to an extraschedular increased rating for the low back disability or right or left knee strain has not been specifically alleged, and is not raised by the record.  The matter of entitlement to a TDIU rating prior to May 21, 2012 is addressed below.

	TDIU rating prior to May 21, 2012

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Prior to May 21, 2012, the Veteran's service connected disabilities included: PTSD (rated 50 percent); hypertension; lumbar disc disease with lumbosacral strain; erectile dysfunction,; right lower extremity radiculopathy; right knee strain,; left knee strain,; left lower extremity radiculopathy,; hemorrhoids; tinea, hepatitis B,; and G6DP insufficiency.  From June 23, 2008 the combined rating was 80 percent.  The schedular rating requirements for a TDIU rating were met.

Accordingly, the analysis proceeds to assessing whether the Veteran's service-connected disabilities were such as to preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In June and August 2008 statements, a VA physician wrote that the Veteran was experiencing increasing stress at his job and suggested that he remain off work. Similarly, Dr. Fider noted that the Veteran was compelled to take a leave of absence from work in June as a result of a hostile work environment.  He stated that the Veteran was unable to remain at his job due to stress.  In December 2008, Dr. Fider opined that the Veteran was unemployable.  The only medical opinions in the record regarding the combined impact of the Veteran's service connected disabilities on employment are to the effect that he was unable to work due to his service-connected psychiatric disability.  The record reflects that the Veteran used more than 400 hours of leave from his job in 2008, and has remained unemployed since June 2008.  Resolving remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds that the Veteran's service-connected disabilities have rendered him unemployable from June 23, 2008, warranting a TDIU rating from that date.



ORDER

A rating in excess of 20 percent for lumbar disc disease with lumbosacral strain is denied.

A rating in excess of 10 percent for right knee strain is denied.

A rating in excess of 10 percent for left knee strain is denied.

A TDIU rating is from [the earlier effective date of] June 23, 2008 is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


